Title: Memorandum, 3 September 1755
From: Washington, George
To: 



[Williamsburg, 3 September 1755]

All the Officers then present received the foregoing Instructions, and money for Recruiting; and some of them were appointed to act ’till further Orders, as followeth: viz. To Captain Spotswoods Company, Lieutenant Lomax and Ensign Carter, were ordered to do Duty as Subalterns: and to Captain Harrison—Lieutenant John Hall; Ensign Nathaniel Thompson. To Captain Lewis: Lieutenant Peter Steenbergen; Ensign Edward Hubard. To Captain Peachy, Lieutenant John Williams; Ensign William Dangerfield. To Captain Bell, Lieutenant John Campbell; Ensign William Fleming. To Captain McKenzie, Lieutenant James Baker, Ensign Leonard Price.
And were ordered by their Instructions, to Rendezvous as followeth:
Fredericksburgh—Captain Spotswood, and Company, Captain Harrison, and Company, Captain Lewis, and Company. Winchester—Captain Bell, and Company—Alexandria. Captain Peachy, and Company; Captain McKenzie, and Company.
The other Subalterns then present, videlicet; Lieutenant’s Brockenbrough, Lowry and King: Ensigns, Millner, Dean and Weedon; who were not appointed to any particular Companies; were ordered to Rendezvous at

Fredericksburgh—Lieutenant Lowry; Ensign Weedon—Alexandria—Lieutenant Brockenbrough, Lieutenant John King, Ensign John Dean.
And received the following Orders.
To Lieutenant Austin Brockenbrough.
You are hereby ordered to Repair to Alexandria, your place of Rendezvous, by the time appointed in your Instructions, and if the Field Officer for that place, should not be arrived; you are there, to apply to Mr Carlyle for Orders.
If it should happen, which I hope it will not, that you can not get your full Complement of Men by the limited time; you must then send up what you have, under the care of one of your trustiest men; and if you conveniently can, it would be right to join them with some other Company, appointed to that Rendezvous, and remain behind ’till you have completed your number, without you receive Orders to the contrary. Given under my hand at Williamsburgh: September 3d 1755.
